         CASE 0:21-cv-01405-ECT-ECW Doc. 4 Filed 06/24/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  Okwuchukwu Emmanuel Jidoefor,                       Case No. 21-CV-1392 (ECT/ECW)

                       Plaintiff,

  v.                                                             ORDER

  United States of America, et al.,

                       Defendants.


  Okwuchukwu Emmanuel Jidoefor,                       Case No. 21-CV-1405 (ECT/ECW)

                       Plaintiff,

  v.

  United States of America, et al.,

                       Defendants.



       Plaintiff Okwuchukwu Emmanuel Jidoefor has filed what appears to be two nearly

identical lawsuits against the United States and several agents of the United States. In

neither case did Jidoefor pay the filing fee, with him instead applying for in forma

pauperis (“IFP”) status in each matter. Jidoefor’s IFP applications are now before the

Court and must be addressed before any other action is taken in these matters.

       Because Jidoefor is a prisoner, his IFP applications are subject to the requirements

of 28 U.S.C. § 1915(b). This statute provides that:



                                             1
         CASE 0:21-cv-01405-ECT-ECW Doc. 4 Filed 06/24/21 Page 2 of 4




              (1) Notwithstanding subsection (a), if a prisoner brings a civil
              action . . . in forma pauperis, the prisoner shall be required to
              pay the full amount of a filing fee. The court shall assess and,
              when funds exist, collect, as a partial payment of any court
              fees required by law, an initial partial filing fee of 20 percent
              of the greater of —

                     (A) the average monthly deposits to the
                     prisoner’s account; or

                     (B) the average monthly balance in the
                     prisoner’s account for the 6-month period
                     immediately preceding the filing of the
                     complaint . . . .

              (2) After payment of the initial partial filing fee, the prisoner
              shall be required to make monthly payments of 20 percent of
              the preceding month’s income credited to the prisoner’s
              account. The agency having custody of the prisoner shall
              forward payments from the prisoner’s account to the clerk of
              the court each time the amount in the account exceeds $10
              until the filing fees are paid.

              (3) In no event shall the filing fee collected exceed the
              amount of fees permitted by statute for the commencement of
              a civil action . . . .

              (4) In no event shall a prisoner be prohibited from bringing a
              civil action . . . for the reason that the prisoner has no assets
              and no means by which to pay the initial partial filing fee.

       According to this statute — which is part of the Prison Litigation Reform Act of

1995 (“PLRA”) — prisoners who are granted IFP status are not excused from paying the

court filing fee altogether, as is the case for non-prisoner IFP litigants. Instead, a prisoner

who is granted IFP status is merely granted permission to pay the filing fee in

installments, rather than paying the entire amount in advance. Ashley v. Dilworth, 147

F.3d 715, 716 (8th Cir. 1998) (“The purpose of the [PLRA] was to require all prisoner-


                                              2
         CASE 0:21-cv-01405-ECT-ECW Doc. 4 Filed 06/24/21 Page 3 of 4




litigants to pay filing fees in full, with the only issue being whether the inmate pays the

entire filing fee at the initiation of the proceeding or in installments over a period of

time.”). Section 1915(b)(1) requires prisoner IFP applicants to pay an initial partial filing

fee at the outset of the case, and § 1915(b)(2) requires that the remaining balance be paid

in installments through regular deductions from the prisoner’s trust account.

       In neither of the two matters submitted by Jidoefor has he provided information

regarding the average deposits to and balance of his jail trust account for the six months

preceding the filing of these cases. Without that financial information, the Court cannot

calculate the initial partial filing fee owed by Jidoefor in each case. And neither of these

two actions will go forward until the required initial partial filing fee has been paid in full

for that given case. Accordingly, Jidoefor is ordered to submit, within 20 days of the date

of this order, a jail trust-fund account statement or a document otherwise certified by jail

officials showing the average monthly deposits to and balance of his jail trust account for

the six months prior to the filing of these actions. See 28 U.S.C. § 1915(b). Failure to

submit the required financial documentation may result in dismissal of this action without

prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).

       If Jidoefor elects to pursue these actions through payment of the initial partial

filing fees, the entirety of the remaining balance of the $350.00 statutory filing fee will

have to be paid in later installments in each case. 1 Jail officials will be ordered to deduct


1
 The statutory filing fee for new actions commenced in a federal district court is
$350.00. 28 U.S.C. § 1914(a). On December 1, 2020, the district courts began to assess
an additional $52.00 administrative fee, raising the total fee to $402.00. The PLRA,
however, applies only to the statutory filing fee. Thus, Jidoefor will be required to pay
                                               3
         CASE 0:21-cv-01405-ECT-ECW Doc. 4 Filed 06/24/21 Page 4 of 4




funds from Jidoefor’s trust account and submit such funds to the Court, as provided by

§ 1915(b)(2), regardless of whether Jidoefor succeeds in these actions.

       Finally, as this Court noted above, these two lawsuits are by all indications

duplicative. If Jidoefor elects to proceed in both actions, then he will be required to pay

the complete statutory filing fee for each action, including an initial partial filing fee

owed at the beginning of each case and the remainder of the $350.00 filing fee owed

thereafter. If Jidoefor did not intend to file two separate lawsuits, or if he does not wish

to incur the filing fee for both of these cases, he may voluntarily dismiss one (or both) of

these matters within 20 days, in which case the filing fee will not be assessed for the

voluntarily dismissed matter.

       SO ORDERED.

  Dated: June 24, 2021                             s/Elizabeth Cowan Wright
                                                   ELIZABETH COWAN WRIGHT
                                                   United States Magistrate Judge




the unpaid balance of the $350.00 statutory filing fee — not the $402.00 total fee — in
installments pursuant to § 1915(b)(2).

                                               4
